Citation Nr: 0716651	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who had active military service 
from September 1951 to July 1953.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA form 9, Appeal to the Board of Veterans Appeals, 
dated in September 2003, the veteran checked a box that 
reads, "I want a BVA hearing at a local VA office before a 
member, or members, of the BVA."  The record does not 
reflect that such a hearing was scheduled.  The veteran 
reiterated his request in correspondence received at the RO 
in July 2006.  In correspondence received at the RO in August 
2006, the veteran's local service organization representative 
requested that a Travel Board be scheduled.  The RO certified 
the appeal to the Board in March 2007 without scheduling the 
hearing.  In Appellant's Brief submitted to the Board by the 
veteran's representative, the representative points out that 
the Travel Board request is still open.  

The case must be returned to the RO for scheduling of a 
Travel Board hearing as requested by the veteran.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




